Citation Nr: 1635255	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right shoulder condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to May 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In August 2015, a hearing before the undersigned Veterans Law Judge was held at the Atlanta, Georgia RO.  The Veteran's claims file is entirely electronic, using Virtual VA and the Veterans Benefits Management System" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file. 

This matter was previously before the Board in November 2015, when it reopened the claim and remanded the case to the RO for additional development, to include affording the Veteran a new VA examination in support of his claim.  After scheduling the Veteran for said examination, the RO issued a supplemental statement of the case continuing the denial of the claim.  Accordingly, the claim was returned to the Board for its adjudication. 


FINDING OF FACT

The competent medical evidence does not demonstrate that the Veteran's currently diagnosed low back disorder is attributable to the Veteran's active service or any incident of service. 


CONCLUSION OF LAW

Service connection for right shoulder condition is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

	The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The RO provided the Veteran with pre-adjudication VCAA notice via letter dated in February 2010.  The Veteran was notified of the evidence needed to substantiate his claim for service connection and that VA was responsible for obtaining military service records, records from VA medical centers (VAMCs), or records in the custody of other agencies, so long as he adequately identified those records and authorized VA to obtain those records.  He was also informed that he could submit records not in the custody of a federal agency on his own behalf or authorize VA to obtain such records, and that he was ultimately responsible for obtaining any requested records not in the custody of a Federal department or agency.  Finally, the letter notified him of the criteria that VA utilizes when determining the disability rating and the effective date of awards.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the Veteran in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service treatment records (STRs) as well as post-service treatment records from VA and private medical centers.  The Veteran also submitted statements from several coworkers as well as personal statements in support of his claim.  In addition, he was afforded an opportunity to testify at a hearing before the Board. He has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the veterans law judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2015, the Veteran was assisted by a representative from Veterans of Foreign Wars of the United States.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim of service connection for a right shoulder condition.  The representative and the undersigned VLJ asked questions regarding the Veteran's history of symptoms related to his right shoulder condition.  The undersigned also informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's November 2015 remand, the RO was directed to schedule the Veteran for a VA examination in order to evaluate the nature and etiology of the right shoulder condition, and provide an opinion as to whether the right shoulder condition was incurred in service or was otherwise related to service.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

The Veteran was afforded a VA examination in January 2016 wherein the examiner carried out a physical examination of the Veteran and reviewed the claims file.  Based on that examination and review, the examiner offered an opinion as to the etiology of the right shoulder condition.  In light of the fact that the examiner carried out a physical examination of the Veteran, thoroughly reviewed the claims file, and then provided the requested opinion in accordance with the Board's remand, the Board finds that the RO substantially complied with the directives of the Board remand.   Furthermore, as the examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the offered opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but has no concurrent obligation to discuss each piece of evidence in rendering a decision.).  Accordingly, the Board will summarize the relevant evidence before it and focus its analysis on what that evidence illustrates about the Veteran's claims. 

The Veteran contends that his right shoulder condition, currently diagnosed as right shoulder impingement and glenohumeral joint dislocation, was incurred in service and has continued to the present.  Specifically, he asserts that a documented right shoulder injury that occurred during a training exercise while in service resulted in the development of constant right shoulder pain that was the manifestation of a condition that he continued to experience through the rest of service and after he was discharged. 

The Veteran's service personnel records shows that he served on active duty from October 1988 to May 1997.  His service treatment records (STRs) are silent as to any complaint, finding, treatment or diagnosis relating to a right shoulder condition prior to the aforementioned training exercise injury, which was incurred in January 1997.  According to an emergency care report dated in January 1997, the Veteran fell 30 feet while on the obstacle course and struck his elbows while tumbling as he hit the ground.  After the immediate impact he experienced significant right shoulder pain and reported directly to the sick bay for treatment.  A physical examination revealed a gross deformity of the shoulder and significant pain on palpation.  The examiner also noted that the Veteran reported experiencing a right rotator cuff tear approximately 12 years prior.  An X-ray examination then revealed a right anteroinferior shoulder dislocation.  The right shoulder was reduced and anti-inflammation was administered resulting in immediate relief. 

Subsequent STRS show that the Veteran continued treatment for his right shoulder and was told to not use it for two months.  On an April 1997 separation examination, it was noted that the Veteran had a history of right shoulder pain stemming from a right shoulder dislocation.  It was recommended that the Veteran consult a physical therapist and have an X-ray examination subsequent to his general discharge examination.  The Veteran also reported right shoulder pain stemming from a right shoulder injury on his April 1997 report of medical history. 

Immediately following his discharge, the Veteran filed a claim for service connection of his right shoulder condition.  In connection with that claim, he was scheduled for a VA examination in July 1997.  However, he did not show for the examination, and did not respond to any correspondence sent to him asking for his cooperation in rescheduling said examination.  His claim was denied by the RO in a September 1997 rating decision on the grounds that there was no evidence of a persistent right shoulder condition that developed as a residual of his in-service right shoulder condition.  

The Veteran filed a request to reopen his claim in March 2010.  In support of his request, he submitted an outpatient record dated in March 2010 from a Dr. G.L. with Atlanta Knee & Shoulder, who reported that the Veteran had experienced gradually worsening symptoms of pain, popping and catching in the right shoulder ever since his in-service injury.  According to Dr. G.L. the Veteran had no treatment for his right shoulder prior to his initial evaluation by Dr. G.L. in March 2010.  A physical examination revealed a normal shoulder except for mild-to-moderately positive Neer's as well as Hawkins impingement signs.  An X-ray examination demonstrated a type II to III acromion, but the glenohumeral joint was well located.  Dr. G.L. diagnosed right shoulder history of anterior dislocation with subsequent right shoulder rotator cuff tendonitis, subacromial bursitis, and impingement, as well as right shoulder possible capsular labral chronic injury and labral tear. 

In a June 2010 statement, Dr. G.L. reiterated that he evaluated the Veteran in March 2010 and discussed the fact that he experienced a right shoulder injury in 1997.  Dr. G.L. then opined that the Veteran's right shoulder dislocation while in the military was likely a contributing factor to his diagnosis of right shoulder rotator cuff tendonitis, subacromial bursitis, and impingement.  He did not offer any rationale for this opinion. 

In a March 2010 statement, a G.K. asserted that the Veteran has been a member of the local International Brotherhood of Electrical Workers union since July 2001.  In that time, G.K. reported that the Veteran had continuously complained about shoulder pain and had been unable to take job calls due to this pain. 

The Veteran was scheduled for a VA examination in November 2011 in connection with his claim.  Although he did not appear for the examination, he did have an MRI completed of his right shoulder in November 2011.  That MRI revealed no fracture or dislocation with a normal acromioclavicular joint.  The impression was that the Veteran's right shoulder was completely normal. 

During the August 2015 hearing, the Veteran detailed how he injured his right shoulder in service in January 1997 and how his injury was treated, including having the shoulder set back in place.  According to the Veteran, he was given a  light duty assignment in January 1997 that lasted until his discharge in April 1997. Since that time, the Veteran asserted that he had not sought medical treatment for his shoulder and alleviated his symptoms of pain and stiffness through self-medication and rest.  He stated that the only time his shoulder has been evaluated was in 2010 by Dr. G.L. 

Pursuant to the November 2015 Board remand, the Veteran was scheduled for a VA examination in January 2016.  During the examination, the Veteran reported that he experienced symptoms of pain, intermittent numbness and tingling, and difficulty raising his right arm above the shoulder.  These symptoms began in-service following his injury and have continued to the present.  A physical examination confirmed the Veteran's complaints of pain and reduced range of motion.  Furthermore, the Veteran's shoulder was positive on one impingement test.  An X-ray examination showed no fracture or dislocation and mild degenerative joint disease of the glenohumeral joint.  After a review of the claims file, the examiner set forth the diagnosis of shoulder impingement syndrome. 

With regards to the etiology of the right shoulder impingement syndrome, the examiner opined that it was less likely than not that the condition had onset during service or was otherwise related to service.  In support thereof, the examiner noted that the Veteran was originally diagnosed with an anterior dislocation of the right shoulder via an X-ray in January 1997 following his injury.  Thereafter, as noted by the examiner, the Veteran had a follow-up X-ray in-service which found a normal joint alignment.  He was then treated with immobilization for 4 weeks followed by physical therapy.  On his discharge examination in April 1997, there were findings consistent with the previous dislocation injury which showed that his right shoulder was healing, which is substantiated by the fact that there were no additional injuries or complaints related to a right shoulder injury while in service.  

The examiner then proceeded to discuss the Veteran's postservice history of treatment for his right shoulder, including the March 2010 MRI which showed mild osteoarthritis of the right shoulder with possible impingement and a March 2010 arthrogram while was negative for any right shoulder conditions.  With regards to Dr. G.L.'s diagnosis of right shoulder cuff tendonitis, the examiner contended that it was not reflected in the March 2010 MRI, and that instead the Veteran's current symptoms were more consistent with a diagnosis of right shoulder impingement.  Furthermore, the examiner noted that Dr. G.L. only evaluated the Veteran on one occasion and set forth an opinion that accordingly only reflected that initial impression.  In conclusion, the examiner stated that the March 2010 MRI findings were not related to and were not caused by the original right shoulder dislocation. 

Upon consideration of the evidence, the Board finds that service connection for a right shoulder condition is not warranted.  Although the Veteran clearly experienced an injury to his right shoulder in service, the preponderance of the evidence is against a finding that the right shoulder injury in service led to the development of his current right shoulder impingement syndrome.  As a layperson, the Veteran is competent to describe his in-service injury and his current symptoms of a right shoulder condition.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his lay statements are not competent evidence to establish the etiology of his currently diagnosed right shoulder impingement or that the symptoms that he experienced following his injury are related to the symptoms of a right shoulder condition that he began reporting over a decade after service discharge.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that there are conflicting medical opinions in the claims file regarding the connection between the Veteran's in-service right shoulder dislocation and his current right shoulder condition.  Under these circumstances, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D 'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinion offered by the January 2016 VA examiner are supported by a thorough evaluation of the Veteran's medical history and a comparison of the Veteran's current symptoms with those symptoms he experienced in service.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, not only did the examiner rely on the service treatment records following the January 1997 injury, which showed marked improvement of the right shoulder dislocation, but he also demonstrated how the Veteran's current symptoms of right shoulder impingement do not align with the in-service right shoulder dislocation.  Accordingly, the Board affords the January 2016 VA examiner's opinion with significant probative weight. 

By contrast, Dr. G.L. in the June 2010 opinion does not offer any rationale in support of the opinion that the right shoulder dislocation in service was likely a contributing factor to his currently diagnosed right shoulder condition.  Rather than discuss the Veteran's medical history, Dr. G.L. merely offers a conclusory opinion.  Furthermore, as noted by the January 2016 VA examiner, Dr. G.L. gives no indication that he treated the Veteran more extensively than the initial March 2010 consultation which he based his opinion on.  Without any evidence to substantiate the June 2010 opinion from Dr. G.L., the Board finds that the opinion has little probative merit. 

Thus, the Board finds that the opinion offered by the January 2016 VA examiner is the most persuasive opinion of records and warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for right shoulder condition.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the preponderance of the evidence is against the Veteran's claim of service connection for right shoulder condition, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right shoulder condition is denied. 



____________________________________________
MILO. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


